       Case 1:20-cv-01076-KWR-KK Document 10 Filed 03/08/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

LELAND T. TAYLOR,

               Plaintiff,

v.                                                                     No. 1:20-cv-01076-KWR-KK

T-MOBILE, et al.,

               Defendants.

                                  ORDER DENYING MOTION

       THIS MATTER comes before the Court on pro se Plaintiff’s Motion to Take Leave of

This Court to File a Protective Action of Lis Pendes [sic], Doc. 9, filed March 4, 2021.

       Plaintiff moves the Court to:

       enter this Lis Pendes [sic] as a protective measure to reduce the continuing damage
       arising from the propagation of the falsehoods of COVID 19 (or whatever it's [sic]
       current nomenclature is).

       The violation of the First Amendment rights inherent to the actions of the media
       where the use of the presumed panic of a disease is unprecented [sic] in history and
       as such strong actin [sic] is needed to prevent further damage.

       Because of the complexity and ubiquitous nature of the propaganda and the limited
       resources of the plaintiff, this action is being taken as the media has been a major
       part of the ability to sustain the damages plaintiff and others are incurring.

Motion at 1.

       The Court denies the Motion as moot because the Court has dismissed this case without

prejudice. See Doc. 4, filed December 18, 2020 (dismissing case because Plaintiff failed to comply

with the Court's Order to either pay the filing fee or file an Application to Proceed in District Court

Without Prepaying Fees or Costs).
      Case 1:20-cv-01076-KWR-KK Document 10 Filed 03/08/21 Page 2 of 2




      IT IS ORDERED that Plaintiff’s Motion to Take Leave of This Court to File a Protective

Action of Lis Pendes [sic], Doc. 9, filed March 4, 2021 is DENIED AS MOOT.



                                                 _________________________________
                                                 KEA W. RIGGS
                                                 UNITED STATES DISTRICT JUDGE




                                            2
